DETAILED ACTION
Claims 5,7,12,14,19 & 21 have been canceled. Claims 1-4, 6, 8-11, 13, 15-18, 20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin P. Radigan on September 07, 2022. The application has been amended as follows: 
In the claims:
1. 	(Currently Amended) A computer-implemented method for encryption, the method comprising:
receiving an encryption request from a first smart device;
preparing a response to the encryption request and generating a key;
encrypting the prepared response with the generated key;
sending the encrypted response to the first smart device;
splitting the key into two or more key pieces representing the entire key;
sending the two or more key pieces representing the entire key to a second smart device separate from the first smart device to which the encrypted response is sent; [[and]]
initiating sending the two or more key pieces representing the entire key from the second smart device to the first smart device in the form of two or more ultrasound signals to facilitate the first smart device obtaining the key, by assembling the two or more key pieces from the second smart device, for decrypting the encrypted response at the first smart device;
receiving user key customization data for splitting an encryption key into two or more key pieces, the user key customization data specifying a number of key pieces into which the encryption key is to be split, and multiple different frequencies at which key pieces are to be separately transmitted; and
wherein splitting the key into two or more key pieces representing the entire key comprises splitting the key into two or more key pieces as specified by the user key customization data, and wherein initiating sending the two or more key pieces from the second smart device to the first smart device comprises initiating sending the two or more key pieces from the second smart device to the first smart device in the form of two or more ultrasound signals as specified in the received user key customization data.
2. 	(Original) The method of claim 1, further comprising:
executing the encryption request, wherein executing the encryption request comprises displaying data or information or executing one or more commands to complete a transfer of data or information; and
notifying a user of the executed encryption request.
3. 	(Original) The method of claim 1, wherein:
the two or more key pieces are sent to the second smart device in the form of two or more push notifications. 
4. 	(Original) The method of claim 3, wherein:
each of the two or more push notifications contain one of the two or more key pieces.
5. 	(Canceled).
6. 	(Previously Presented) The method of claim 1, wherein:
encrypting the prepared response with the generated key converts plain text to cipher text, and decrypting the encrypted response using the assembled key converts cipher text to plain text.
7. 	(Canceled).
8. 	(Currently Amended) A computer program product for encryption, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising:
receiving an encryption request from a first smart device;
preparing a response to the encryption request and generating a key;
encrypting the prepared response with the generated key;
sending the encrypted response to the first smart device;
splitting the key into two or more key pieces representing the entire key;
sending the two or more key pieces representing the entire key to a second smart device separate from the first smart device to which the encrypted response is sent; [[and]]
initiating sending the two or more key pieces representing the entire key from the second smart device to the first smart device in the form of two or more ultrasound signals to facilitate the first smart device obtaining the key, by assembling the two or more key pieces from the second smart device, for decrypting the encrypted response at the first smart device;
receiving user key customization data for splitting an encryption key into two or more key pieces, the user key customization data specifying a number of key pieces into which the encryption key is to be split, and multiple different frequencies at which key pieces are to be separately transmitted; and
wherein splitting the key into two or more key pieces representing the entire key comprises splitting the key into two or more key pieces as specified by the user key customization data, and wherein initiating sending the two or more key pieces from the second smart device to the first smart device comprises initiating sending the two or more key pieces from the second smart device to the first smart device in the form of two or more ultrasound signals as specified in the received user key customization data.

9. 	(Original) The computer program product of claim 8, further comprising:
executing the encryption request, wherein executing the encryption request comprises displaying data or information or executing one or more commands to complete a transfer of data or information; and
notifying a user of the executed encryption request.
10. 	(Original) The computer program product of claim 8, wherein:
the two or more key pieces are sent to the second smart device in the form of two or more push notifications.
11. 	(Original) The computer program product of claim 10, wherein:
each of the two or more push notifications contain one of the two or more key pieces.
12. 	(Canceled).
13. 	(Previously Presented) The computer program product of claim 8, wherein:
encrypting the prepared response with the generated key converts plain text to cipher text, and decrypting the encrypted response using the assembled key converts cipher text to plain text.
14. 	(Canceled).
15. 	(Currently Amended) A computer system for encryption, the computer system comprising:
one or more computer processors, one or more non-transitory computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising:
receiving an encryption request from a first smart device;
preparing a response to the encryption request and generating a key;
encrypting the prepared response with the generated key;
sending the encrypted response to the first smart device;
splitting the key into two or more key pieces representing the entire key;
sending the two or more key pieces representing the entire key to a second smart device separate from the first smart device to which the encrypted response is sent; [[and]]
initiating sending the two or more key pieces representing the entire key from the second smart device to the first smart device in the form of two or more ultrasound signals to facilitate the first smart device obtaining the key, by assembling the two or more key pieces from the second smart device, for decrypting the encrypted response at the first smart device;
receiving user key customization data for splitting an encryption key into two or more key pieces, the user key customization data specifying a number of key pieces into which the encryption key is to be split, and multiple different frequencies at which key pieces are to be separately transmitted; and
wherein splitting the key into two or more key pieces representing the entire key comprises splitting the key into two or more key pieces as specified by the user key customization data, and wherein initiating sending the two or more key pieces from the second smart device to the first smart device comprises initiating sending the two or more key pieces from the second smart device to the first smart device in the form of two or more ultrasound signals as specified in the received user key customization data.
16. 	(Original) The computer system of claim 15, further comprising:
executing the encryption request, wherein executing the encryption request comprises displaying data or information or executing one or more commands to complete a transfer of data or information; and
notifying a user of the executed encryption request.
17. 	(Original) The computer system of claim 15, wherein:
the two or more key pieces are sent to the second smart device in the form of two or more push notifications.
18. 	(Original) The computer system of claim 17, wherein:
each of the two or more push notifications contain one of the two or more key pieces.
19. 	(Canceled).
20. 	(Original) The computer system of claim 15, wherein:
encrypting the prepared response with the generated key converts plain text to cipher text.
21.	(Canceled).

PLEASE CANCEL CLAIMS 5,7,12,14,19 & 21. 

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-18, 20 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495